ORDER
The Petition for Review has been considered by the Court. Now, therefore,
IT IS ORDERED that the Petition for Review is denied as to issues Nos. 1, 2, and 4.
IT IS FURTHER ORDERED that the Petition for Review is granted as to issue No. 3 and that pursuant to Rule 23(i)(2), Ariz.R.Civ.App.P., 17B A.R.S., this issue, insofar as it pertains to the admissibility of the alleged victim’s hearsay statement under the so-called “residual exception” to the hearsay rule, is remanded to the Court of Appeals for reconsideration in light of Ida*299ho v. Wright, — U.S.-,-, 110 S.Ct. 3139, 3148-49, 111 L.Ed.2d 638 (1990).